DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, 4-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reality mining: sensing complex social systems” by Eagle et al. (hereinafter ‘Eagle’).
In regards to claim 1, Eagle teaches a method performed by at least one computer processor, said method comprising: creating a first layer of an image, said image comprised of pixels arranged in a first axis and a second axis, said first axis and said second axis being time axes, said first axis having a different scale of time than said second axis, each of said pixels representing a time interval, said first layer representing a first dataset comprising a first dimension of summarized telecommunications data for a first user; creating a second layer of said image, said pixels of said second layer representing a second dataset comprising a second dimension of said summarized telecommunications data; and storing said image. (See Eagle Figures 4 and 5, Eagle teaches creating images with times axis with two different dimensions of telecom data including locations and Bluetooth encounters.)

In regards to claim 2, Eagle teaches said first time dimension being hours of day and said second time dimension being days of week. (See Eagle Figures 4 and 5).

In regards to claim 4, Eagle teaches further comprising: determining an updated dataset for said first dimension; aggregating said first dimension by combining said updated dataset with said first dataset to create an updated image; and storing said updated image. (See Eagle Section 3.1)

In regards to claim 5, Eagle teaches said combining said updated dataset with said first dataset by a method comprising, for each of said pixels, determining an average value for a sum of all observations. (See Eagle Section 3.2)  

In regards to claim 6, Eagle teaches said combining said updated dataset with said first dataset by a method comprising using an exponentially weighted moving average of said updated dataset and said first dataset. (See Eagle Section 3.2) 

In regards to claim 7, Eagle teaches said first dataset being derived by determining a trajectory of said first user, and selecting a characteristic of said trajectory, said characteristic being summarized in each of said pixels. (See Eagle Section 3.1)

In regards to claim 8, Eagle teaches said characteristic being one of a group composed of: a beginning point; an ending point; a distance traveled; a length of time; and a mode of transportation. (See Eagle Section 3.1)

In regards to claim 9, Eagle teaches said characteristic being one of a group composed of: a label associated with a beginning point; and a label associated with an ending point. (See Eagle Section 3.1)

Claims 10-11 and 13-15 recite limitations that are similar to claims 1, 2 and 4-6, respectively. Therefore, claims 10-11 and 13-15 are rejected similarly as claims 1, 2 and 4-6, respectively.

Claim 16 recite limitations that are similar to claims 1. Therefore, claim 16 are rejected similarly as claim 1.

In regards to claim 17, Eagle teaches said behavioral data being derived from data transmitted by each of said plurality of devices. (See Eagle Section 3.1)

In regards to claim 18, Eagle teaches said behavioral data being metadata related to data transmitted by each of said plurality of devices. (See Eagle Section 3.1)

In regards to claim 19, Eagle teaches said metadata being one of a group composed of: volume of data transmitted; speed of data transmitted; and ratio of data transmitted to data received. (See Eagle Section 3.1)

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 3 and 12, the applied art does not teach or suggest “determining a third dimension of said summarized telecommunications data for said first user; and creating a third layer of said image, said pixels of said third layer representing said third dimension.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665